Rogers, J.
When a prisoner is ordered resentenced he is not “ discharged from prison by pardon or otherwise, nor is he released therefrom on parole.” But if the resentence does not provide for his incarceration in a State prison, then he is discharged from prison, and thereupon becomes entitled to the twenty dollars, as provided for in section 125 of the Correction Law.
*341The record shows that the County Court of Rockland county, May 7, 1934, in resentencing the prisoner imposed an indeterminate sentence and suspended the execution thereof. This amounted to a discharge from State prison. The peremptory mandamus order should be allowed.